DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7, 9-13, 18-20, 22-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claim 5: 
“receive a first input from said first force sensor; 
 receive a second input from said second force sensor; 
effect cooperative movement of said first robotic arm and said second robotic arm based on the first input from said first force sensor and the second input from said second force sensor in a load control mode; and
switch from the load control mode to a position control mode upon movement of a surgical tool mounted to one of said robotic arms outside a defined boundary.”



“receive a first input from said first force sensor; receive a second input from said second force sensor; and effect cooperative movement of said first robotic arm and said second robotic arm based on the first input from said first force sensor and the second input from said second force sensor in a load control mode;
wherein said processor is communicatively coupled to a situational awareness module configured to determine, from cartridge data, the type of tissue being stapled and to recommend a surgical function based on the type of tissue being stapled, the first input received from said first force sensor, and the second input received from said second force sensor.”

Claim 13:
“receive a first input from said first sensor; receive a second input from said second sensor; and effect cooperative movement of said first robotic arm and said second robotic arm based on the first input from said first sensor and the second input from said second sensor;
wherein said processor is communicatively coupled to a situational awareness module configured to determine, from cartridge data, the type of tissue being stapled and to recommend a surgical function based on the type of tissue, the first input received from said first sensor, and the second input received from said second sensor.”

Claim 18:
“receive a first input from a first force sensor;
receive a second input from a second force sensor; and


wherein the machine is operably configured to switch from the load control mode to a position control mode upon movement of a surgical tool mounted to one of the robotic arms outside a defined boundary.”

Claim 19:
“receive a first input from a first force sensor;
receive a second input from a second force sensor; and
effect cooperative movement of a first robotic arm and a second robotic arm based on the first input from the first force sensor and the second input from the second force sensor in a load control mode;
further comprising a situational awareness module configured to determine, from cartridge data, the type of tissue being stapled and to recommend a surgical function based on the type of tissue, the first input received from the first force sensor, and the second input received from the second force sensor.”

Claim 20:
“receive a first input from a first force sensor; receive a second input from a second force sensor;

determine if the first robotic arm and the second robotic arm are activated; and stop communicating with the first force sensor and the second force sensor when the first robotic arm and the second robotic arm are inactive.”
Claim 22:
“receive a first input from said first sensor; receive a second input from said second sensor; 
effect cooperative movement of said first robotic arm and said second robotic arm based on the first input from said first sensor and the second input from said second sensor; and
receive a suggested surgical function from a situational awareness module configured to synthesize data from multiple sources to determine the suggested surgical function, wherein the suggested surgical function is at least based on the first input, the second input, and the type of tissue being stapled determined from cartridge data by the situational awareness module.”

Claim 23:
“a control circuit configured to:
in a load control mode, effect cooperative movement of said first robotic arm and said second robotic arm based on forces detected by said first robotic arm and said second robotic arm;
in a position control mode, effect cooperative movement of said first robotic arm and said second robotic arm based on positions of said first robotic arm and said second robotic arm; and


Claim 24:
“a control circuit configured to:
receive a first input from said first sensor; receive a second input from said second sensor; 
effect cooperative movement of said first robotic arm and said second robotic arm based on the first input from said first sensor and the second input from said second sensor; 
determine if said first robotic arm and said second robotic arm are inactive; and stop communicating with said first sensor and said second sensor when said first robotic arm and said second robotic arm are inactive.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a robotic surgical system.




Conclusion
The prior art (US 20170273715), (US 20170079730) made of record and not relied upon is considered pertinent to applicant's disclosure.
Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONNIE M MANCHO/Primary Examiner, Art Unit 3666